DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tianran Yan on November 15, 2021.

The application has been amended as follows: 
 	2. (Currently Amended) The modified Cpf1 effector protein according to claim 1, which comprises one or more of the following mutations: W958A, R1226A, S1228A, M604A, T167S, N631K, 

 	4. (Previously Presented) The modified Cpf1 effector protein according to claim 1, which comprises a mutation of one or more of the following amino acids: N178, N197, N204, N259, N278, N282, N519, N747, N759, N878, and N889.

 	3. (Currently Amended) The modified Cpf1 effector protein according to claim 1, which comprises one or more of the following mutations: W958A, M604A, N631K, 

 	5. (Currently Amended) The modified Cpf1 effector protein according to claim 1, which comprises one or more of the following mutations: W958A, R1226A, S1228A, T167S, N631K, 

 	6. (Currently Amended) The modified Cpf1 effector protein according to claim 1, wherein the modified Cpf1 effector protein comprises modified nuclease activity, wherein the modified Cpf1 effector protein comprises a mutation of one or more of the following amino acids: D861, W958, S1228, T167, N631, N630, K547, K163, Q571, R1226, E372, K810, H755, K557, E857, K943, K942, H206, R210, K887, R891, K1089, R1127, Q1224, N178, N197, N204, N259, N278, N282, N519, N747, N759, N878, and N889.  

 	7. (Previously Presented) The modified Cpf1 effector protein according to claim 1, wherein said one or more mutations comprises a mutation at N282.  
 	
 	8. (Currently Amended) The modified Cpf1 effector protein according to claim 1, wherein said one or more mutations comprises one or more of K810A, H755A, 4839-5656-8054.1 _4_ Atty. Dkt. No. 114203-1043 K557A, E857A, and K943A, and wherein said Cpf1 effector protein does not bind and/or process RNA.  

 	9. (Previously Presented) The modified Cpf1 effector protein according to claim 1, wherein said one or more mutation comprises M604A.  
and Q571R, and wherein the non-specific DNA interactions of said Cpf1 effector protein are increased.  

 	11. (Previously Presented) The modified Cpf1 effector protein according to claim 1, wherein said one or more mutation comprises H206A, R210A, K887A, R891A, K1089A, R1127A, or Q1224A.  

 	12. (Currently Amended) The modified Cpf1 effector protein according to claim 1, which comprises a mutation at one or more of the following amino acids: D861[[,]] and W382, wherein RNA binding of said Cpf1 effector protein is disrupted.  

 	13. (Currently Amended) The modified Cpf1 effector protein according to claim 1, which comprises a mutation at one or more of the following amino acids: W958, R1226, D1253, and T167, wherein the stability of Cpf1 effector protein is altered. 

 	14. (Currently Amended) The modified Cpf1 effector protein according to claim 1, which comprises a mutation at G783, wherein DNA binding of said Cpf1 effector protein is altered.  

 	15. (Previously Presented) The modified Cpf1 effector protein according to claim 1, which comprises a mutation at one or both of N631 and N630, wherein interaction with phosphate in DNA backbone is increased. 4839-5656-8054.1  
    PNG
    media_image1.png
    15
    23
    media_image1.png
    Greyscale
 Atty. Dkt. No. 114203-1043  

 	74. (Currently Amended) A method for modifying a double-stranded DNA molecule comprising a target strand and a non-target strand, comprising exposing the double-stranded DNA molecule to the the target strand of the double-stranded DNA molecule, and wherein the CRISPR-Cpf1 complex cleaves the non-target strand but not the target strand.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a modified Cpf1 effector protein having one or more mutations at the following amino acid positions:  D861, W382, W958, R1226, S1228, M604, T167, N631, N630, K547, K163, Q571, E372, K810, H755, K557, E857, K943, K942, H206, R210, Acidaminococcus sp. BV3L6), or a CRISPR-Cpf1 complex comprising the claimed Cpf1 effector protein and a guide polynucleotide. The prior art further fails to disclose or suggest a Cpf1 nickase, with a mutation in the Nuc domain.  The prior art fails to disclose or suggest a method of modifying a double-stranded DNA molecule comprising exposing the double-stranded DNA molecule to the CRISPR-Cpf1 complex.  The guide polynucleotide directs the complex to a target sequence, and the target sequence is cleaved on the non-target strand.  The target strand is not cleaved by the complex.

Withdrawn claims 4, 6-11, 14-15, and 74 are rejoined with claims 1-3, 5, 13, 16, 18, 29, and 65-73.  Claims 1-16, 18, 29, and 65-74 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636